MUNGER, District Judge.
Appellant was convicted of the offense of carrying on the business of a wholesale liquor dealer. *75The defendant was tried jointly with William Day under the indictment and the evidence referred to in the opinion filed herewith in the case of William Day v. United States, 31 F.(2d) 71. The alleged errors relied upon in this ease are the same as were urged in the appeal of William Day, and are not well taken for the reasons stated in the opinion filed in that case, because the facts are substantially the same.
The judgment will be affirmed.